Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments, filed August 8, 2022, have been entered. Claim 1 has been amended. Claims 6-7 have previously been cancelled. Claims 1-5 are currently pending in the application. 
The amendment to claim 1 has overcome the previous rejection under 35 U.S.C. 112(a), as the sensors would not be required to effect horizontal and vertical displacement of the patient lifting robot. However, because the scope of the claim has changed in this manner, claim 1 now stands rejected under 35 U.S.C. 103 over Von Schroeter et al. (U.S. Patent No. 6,161,232), in view of Morbi et al. (U.S. Publication No. 2015/0051519), as discussed in the rejection below.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter et al. (U.S. Patent No. 6,161,232), hereinafter referred to as Von Schroeter, in view of Morbi et al. (U.S. Publication No. 2015/0051519), hereinafter referred to as Morbi, with Sandell (European Document EP 0424344 A1) as a teaching reference.
Regarding claim 1, Von Schroeter discloses a patient lifting device (shown in Figure 6) having a frame 10’, 12’, and 16’ for lifting and carrying persons, said frame 10’, 12’, and 16’ having adjustable length and width (Col. 1, lines 55-61 and Col. 3, lines 1-12, where 10' and 12' perform the same function as 10 and 12 in figure 1 as they have an identical structure see figures 1 and 6), wherein the frame 10’, 12’, and 16’ comprises:  two vertical telescopically collapsible columns 10’ and 12’ for adjusting the height of the frame with electrical and/or hydraulic actuators (Col. 1, lines 55-61, also see Col. 2, lines 16-21 which discloses the mechanism that lifts the columns 10 and 12 being disclosed in Sandell, where Sandell discloses an electrical actuator, 15 and 16, where the motor 15 is driven by power pack 17, paragraph 0008 and has electrical components see paragraph 0013, and also see Figure 1 of Sandell), said collapsible columns are each formed from two or more tubes of different sections 14 and 15 adapted to slide in each other (Figure 1, Col. 1, lines 55-61, and see Figure 4 where the telescoping columns 10' and 12' are structurally identical to columns 10 and 12 in Figure 1 and Col. 3, lines 1-6 where the difference between the embodiments of Figure 1 and Figure 6 is the horizontal beam), one horizontal telescopically collapsible beam 16’ for adjusting the width of the frame with electrical and/or hydraulic actuators (Col. 3, lines 1-6, where a linear actuator is used to telescopically extend and retract the beam 16’), said collapsible beam 16’ is formed from two or more tubes of different sections adapted to slide in each other (see annotated Figure 6, below); a base assembly 11 and 13 below both collapsible columns 10’ and 12’ that is comprised of an omni-directional driving mechanism for actively moving the patient lifting device in any direction on a surface (wheels are comprised of castors which are known in the art as a type of wheel which can swivel in any direction along the floor, see Von Schroeter, Col. 2, lines 22-23), wherein the patient lifting device provides horizontal displacement (via the horizontally telescopic beam 16’, Figure 6 and Col. 3, lines 1-6), vertical displacement (via vertically telescopic beams 10’ and 12’, Figure 6 and Col. 1, lines 55-61), and powered movement of the patient lifting robot.  It is additionally noted that it is an inherent property of any telescopically adjustable device to require at least two concentric, tubular sections where one section fits within another.

    PNG
    media_image1.png
    664
    542
    media_image1.png
    Greyscale

Von Schroeter does not disclose a robot, wherein the robot is controlled by force sensing control in response to one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, and wherein the patient lifting device provides powered movement of the patient lifting robot.
Morbi teaches a robot 100 (Figure 2, paragraph 0129) comprised of an omni-directional driving mechanism 140 for actively moving the patient lifting device in any direction on a surface (paragraph 0139-0143) wherein the robot 100 is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors (where Morbi teaches load sensors as described in paragraph 0165), wherein the patient lifting robot 100 provides vertical displacement (paragraph 0150), and powered movement of the patient lifting robot (Figure 3, paragraphs 0139-143 and paragraph 0165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Von Schroeter so the patient lifting robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors and wherein the patient lifting device provides powered movement of the patient lifting robot, as taught by Morbi, because doing so would allow a user to control the movement of the device via the force/torque that is applied to the device (paragraph 0165), and would allow the device to operate autonomously and navigate a building (paragraphs 0126-0128). Additionally, it is noted that doing so would merely amount to providing automatic means (the autonomous driving mechanisms of Morbi, see Morbi, paragraphs 0126-0128), to replace a manual activity (the act of pushing the lifting device of Von Schroeter, where Von Schroeter discloses castors 21, Figure 1 and Col. 2, lines 21-22), which is within the ordinary level of skill in the art.  In this regard, MPEP 2144.04 and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) are relevant.
Regarding claim 3, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, further discloses wherein the load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user are arranged along the collapsible columns (where Von Schroeter discloses collapsible columns 10’ and 12’, where the sensors of Morbi are positioned in a variety of locations, including within the actuator, see Morbi paragraphs 0117-0121, where the actuators of Von Schroeter are located within the columns, see Von Schroeter Col. 2, lines 16-21, and an actuator 160 of Morbi is located at the base of the column 110, Figure 2, additionally Morbi may have sensors between the seat mechanism and the linear slides, located along the length of the central post where the seat is attached, therefore, a part of the vertical post, see Morbi, paragraphs 0163, 0165).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Martin et al. (U.S. Publication No. 2012/0291197), hereinafter referred to as Martin.
Regarding claim 2, Von Schroeter as modified by Morbi discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not disclose wherein said vertically collapsible columns are comprised of a sliding trolley with a hoist system connected to the horizontally collapsible beam. 
Martin teaches said vertically collapsible columns 20 are comprised of a sliding trolley 60 with a hoist system 64 connected to the horizontal beam 12 (paragraph 0029, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with a sliding trolley with a hoist system connected to the horizontally collapsible beam as taught by Martin, because doing so would allow a patient to be suspended from the horizontally collapsible bean (as disclosed by Von Schroeter), and be moved from side to side along the beam (paragraph 0029).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Fernie (U.S. Publication No. 2014/0137323).
Regarding claim 4, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not explicitly disclose further comprising an interface for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable columns and beam, set/reset movement speed.
Fernie teaches further comprising an interface 132 for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable column and beam, set/reset movement speed (Figure 1, 0055-0058, which discloses adjusting the lengths/widths of the adjustable column and beam, and setting the speed for patient transfer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with an interface for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable columns and beam, set/reset movement speed as taught by Fernie, because doing so would allow a user to control the patient transfer process by controlling the width/length of the device and the speed through which the device operates (paragraphs 0055-0058).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Capaldi (U.S. Publication No. 2012/0159706).
Regarding claim 5, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not disclose having a battery charging module that mates with a mobile robot battery plug module, and an alignment system that aligns the battery plug module with the battery charging module.
Capaldi teaches having a battery charging module 58 that mates with a mobile robot battery plug module 76, and an alignment system 72 and 78 (where knob 78 aligns the system with notch 72) that aligns the battery plug module 76 with the battery charging module 58 (paragraph 0025, 0031, and 0033, Figures 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with a battery charging module that mates with a mobile robot battery plug module, and an alignment system that aligns the battery plug module with the battery charging module as taught by Capaldi, because doing so would allow the battery to be recharged, and allows the battery to be easily aligned for charging (paragraphs 0025, 0031, and 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673